Citation Nr: 0944814	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
January 1967 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In that initial August 2005 decision, the RO granted the 
Veteran's claim for service connection for PTSD and assigned 
an initial 10 percent disability rating retroactively 
effective from January 28, 2005, the date of receipt of his 
claim for this condition.  He appealed for a higher initial 
rating for his PTSD.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  And in an April 2006 decision during the pendency of 
his appeal, the RO in Detroit increased the initial rating 
for the PTSD from 10 to 50 percent with the same retroactive 
effective date of January 28, 2005.  He continued to appeal, 
requesting an even higher initial rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

In support of this claim, and several others that he also had 
appealed, the Veteran testified at a hearing at the RO in 
Detroit in July 2008 before the undersigned Veterans Law 
Judge of the Board (travel Board hearing).

The Board subsequently issued a decision in October 2008 
denying one of the other claims the Veteran had appealed - 
for an effective date earlier than January 28, 2005, for the 
award of service connection for PTSD.  But the Board resolved 
all reasonable doubt in his favor and granted his claim for 
service connection for tinnitus.  The Board also remanded his 
three remaining claims - for service connection for lumbar 
spine (low back) and cervical spine (neck) disorders and for 
an initial rating higher than 50 percent for the PTSD, 
for further development and consideration.  The remand was 
via the Appeals Management Center (AMC).



In an August 2009 rating decision, on remand, the RO in Reno 
granted the claims for service connection for lumbar and 
cervical spine disorders.  The Veteran has not since appealed 
either the initial ratings or effective dates assigned for 
those disabilities, so those claims are no longer at issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
(NOD) thereafter must be timely filed to initiate appellate 
review of the claim concerning "downstream" issues such as 
the compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2009).

Also in August 2009, the Reno RO issued a supplemental 
statement of the case (SSOC) continuing to deny an initial 
rating higher than 50 percent for the PTSD.  That RO has 
since returned the file to the Board for further appellate 
review and a decision on this lone remaining claim.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD causes severe occupational and social 
impairment with reduced reliability and productivity, 
with deficiencies in most areas, especially work and family 
relations.

2.  The most probative medical and other evidence, however, 
does not indicate he has total occupational and social 
impairment on account of his PTSD.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent initial for the 
PTSD, though no greater.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2009.  
This letter informed him of the evidence required to 
substantiate his claim for a higher initial rating for his 
PTSD and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that March 2006, 
August 2007, May 2008, and May 2009 letters complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim, keeping in mind the 
claim initially arose in the context of the Veteran trying to 
establish his underlying entitlement to service connection, 
since granted..  And of equal or even greater significance, 
since providing that additional Dingess notice, the RO has 
gone back and readjudicated his claim in the August 2009 SSOC 
- including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the provision 
of that notice has been rectified.  Moreover, the Court has 
held that, once service connection has been granted, the 
context in which the claim initially arose, the claim has 
been substantiated; therefore, additional VCAA notice under 
§ 5103(a) is not required because the initial intended 
purpose of the notice has been fulfilled, so any defect in 
the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Rather, thereafter, once a notice of disagreement 
(NOD) has been filed, for example contesting a downstream 
issue such as the initial rating assigned for the disability, 
only the notice requirements for a rating decision and SOC 
described in 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  And, as 
mentioned, the RO has provided the Veteran the required SOC 
and SSOCs discussing the reasons and bases for not assigning 
a higher initial rating and citing the applicable statutes 
and regulations.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, Social Security Administration 
(SSA) records, and arranged for VA compensation examinations 
in June 2005, June 2007, and most recently in July 2009 
following the Board's remand, to reassess the severity of his 
PTSD.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009).  Here, at the Board's remand request, the 
last VA compensation examination of the Veteran's PTSD was in 
July 2009, so relatively recently.  Consequently, another 
examination to evaluate the severity of this condition is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of this condition.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Keep in mind also that the Board is partially granting the 
claim, increasing the initial rating from 50 to 70 percent.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.

II.  Higher Initial Rating for the PTSD

The Veteran's psychiatric disability is rated under 
Diagnostic Code 9411, for PTSD.  38 C.F.R. § 4.130.  He 
believes it is more severely disabling since he has recurring 
problems in his employment.

Since the claim arises from his disagreement with the initial 
rating assigned following the grant of service connection, 
some discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In Fenderson, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary 
importance.  In the Fenderson scenario, however, where, as 
here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The 
Court, incidentally, has since extended this practice to even 
claims that do not involve disagreement with the initial 
rating but, instead, an already established rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As mentioned, the Veteran's existing 50 percent rating for 
his psychiatric disorder is under Diagnostic Code 9411, for 
PTSD.  38 C.F.R. § 4.130.  As provided by the VA Schedule for 
Rating Disabilities, a 50 percent requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the Veteran meets 
the criteria for an increased rating, the Board must consider 
whether the Veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The evidence of record supports again increasing the 
Veteran's initial rating, this time to 70 percent, but no 
higher.  38 C.F.R. § 4.7.  In making this determination, the 
Board has reviewed his personal and buddy statements, hearing 
testimony, VA and identified private treatment records, and 
the report of his VA mental status evaluations.  

The Veteran's PTSD is worse than presently rated; he has 
severe occupational and social impairment, warranting this 
higher 70 percent rating.  He does not, however, have total 
occupational and social impairment as required for an even 
higher 100 percent rating under Diagnostic Code 9411.

On the one hand, a June 2005 VA examination report, after 
listing a diagnosis of PTSD, notes the Veteran was unable to 
hold a job at that point in time for more than a few months 
or weeks.  A private psychologist, E.T., Ph.D., also 
submitted reports dated in July 2006 and June 2007 which also 
note the Veteran is unemployable, but it is not altogether 
clear whether Dr. E.T. attributed the Veteran's inability to 
work entirely or even primarily to his PTSD.  Dr. E.T. 
explicitly noted the Veteran is diagnosed and treated for a 
multitude of non-psychological medical problems, including 
basal cell carcinoma of the face and nose, status post 
bilateral knee surgery, high cholesterol, and pain in his 
shoulders, back and neck.  Moreover, Dr. E.T. found the 
Veteran's symptoms cause "severe social, personal and 
occupational impairment," but importantly, did not indicate 
total impairment from these symptoms.  The June 2005 VA 
examiner and Dr. E.T. respectively assigned the Veteran GAF 
scores of 43 and 44.  As mentioned, a GAF score between 41 
and 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 46-47.  See 38 C.F.R. § 4.130.  

In August 2006 Dr. F.Z. found the Veteran to have chronic 
PTSD, but also mixed bipolar disorder and a history of 
alcohol and polysubstance abuse.  Dr. F.Z. assigned a GAF 
score of 48 to 50, also indicative of serious symptoms.  As 
well, he indicated the Veteran was "unable to keep a job," 
but again, other medical problems were also noted, namely 
degenerative disc disease, basal cell carcinoma, and high 
cholesterol.  And it is unclear to what degree the PTSD 
caused the unemployability, as opposed to the other Axis I 
diagnoses of mixed bipolar disorder and alcohol/drug abuse 
history.

On the other hand, however, findings contained in a June 2007 
VA examination report do not reflect total occupational and 
social impairment.  For example, a mental status examination 
revealed no significant findings.  The VA examiner also 
assigned the Veteran a GAF score of 61, which, according to 
the DSM-IV, is indicative of only relatively mild symptoms 
(depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Id.  

So, to help in resolving this conflicting medical evidence, 
the Board remanded this claim in October 2008 to have the 
Veteran reexamined.  He had this requested VA mental status 
evaluation in July 2009.  The report provides a lot of 
insight into the current severity of his PTSD.  In 
particular, the VA examiner concluded "[t]he Veteran's PTSD 
does not cause total occupational and social impairment."  


In further discussing the basis of this conclusion, this 
examiner explained that the symptoms do not appear to be 
worsening, "as by [the Veteran's] admission, symptoms are 
not increased now compared to when he was working at various 
jobs over the years."  Indeed, concerning the extent of the 
occupational impairment, the examiner remarked that the 
Veteran "is able to work, based solely on PTSD and its 
symptoms.  However, he will have difficulty maintaining 
gainful employment due to symptoms of PTSD, due to the 
symptoms of hyperarousal (hyperalert around others, 
difficulty concentrating, irritability)."  The July 2009 VA 
examiner also assigned a GAF score of 43, consistent with the 
GAF scores assigned by the June 2005 VA examiner and Dr. E.T.  

Further, the July 2009 VA examiner assigned a GAF score of 38 
for a personality disorder, which he did not in turn 
associate with the PTSD.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that is due to service-related causes, i.e., 
service-connected disability, from that which is not).  In 
fact, personality disorders generally cannot be service 
connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  As well, he indicated the Veteran's sporadic 
employment history (inconsistent work pattern) is in part due 
to the personality disorder, albeit also in part due to the 
PTSD, as he has limited social skills due to the personality 
disorder.

If the Board concedes the Veteran is incapable of obtaining 
and maintaining substantially gainful employment on account 
of the severity of his PTSD, this is reason enough, alone, to 
assign a 100 percent schedular rating for this condition.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that 
only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).  Compare Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).



So if in this appeal it is determined the Veteran is 
unemployable because of his PTSD, he would be entitled to 
this maximum 100 percent rating, although not all of the 
enumerated symptoms recited for this higher rating are shown.  
See again Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
not exhaustive, rather mere examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  

The Board, however, finds that the preponderance of the 
competent evidence of record does not establish the Veteran 
is unemployable on account of his PTSD, though he admittedly 
has difficulty finding and maintaining employment as a result 
of the effects of this condition.  In Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court explained that the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not sufficient reason to grant a 
total disability rating.  That case involved a claim for a 
total disability rating on the basis of individual 
unemployability (TDIU), rather than on a schedular basis, 
but the reasoning is equally applicable.

When assessing the evidence, as a whole, the Board finds the 
Veteran is not precluded from all forms of substantially 
gainful employment as a result of his PTSD, especially in 
light of the findings of his July 2009 VA examination, which 
the Board finds very insightful and strongly probative 
evidence against his claim.  To emphasize, that examination 
report found that his PTSD does not prevent his employability 
(rather, just make it difficult).  The other clinicians' 
findings are simply not clear enough in discussing the extent 
that PTSD, in particular, has upon his employability.  The 
other VA examinations and treatment evaluations were 
especially deficient in failing to discuss the impact of his 
personality disorder (and even the other psychiatric 
disorders that also have been diagnosed like the mixed 
bipolar disorder and history of drug and alcohol abuse) on 
employability, in contrast to his PTSD.  Indeed, as the July 
2009 VA examiner explained, a significant part of the 
Veteran's difficulty in maintaining steady employment 
is because of his personality disorder, though not the entire 
cause.

The July 2009 VA examiner clarified that the Veteran has 
"difficulty [although, no noted inability] maintaining 
gainful employment due to symptoms of PTSD..."  Difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting) supports assigning a higher 70 percent 
rating - up from the current 50 percent, but does not 
justify assigning an even higher 100 percent rating.  
So the Board concludes that, overall, the Veteran's type, 
frequency and severity of symptoms most closely match the 
criteria for the higher 70 percent rating, not even higher 
100 percent rating.  See Mauerhan, 16 Vet. App. 436.  
That is to say, resolving all reasonable doubt in his favor, 
his PTSD causes severe occupational and social impairment 
with reduced reliability and productivity, with deficiencies 
in most areas, especially work and family relations.  He has 
intermittent suicidal ideation, hyperarousal, difficulty 
concentrating, and irritability.  

Absent probative evidence of more severe symptoms indicating 
an even higher degree of psychiatric dysfunction, the Board 
finds the evidence is against a disability rating greater 
than 70 percent for the PTSD.  38 C.F.R. §§ 4.3, ,4.7.  
His PTSD simply does not demonstrate total occupational and 
social impairment, and indeed, none of the examiners or other 
treating clinicians have indicated he has total impairment.  
To the contrary, the July 2009 VA examiner specifically 
discounted this notion.  All, or even most, forms of 
substantially gainful employment are not shown to be 
precluded due to the PTSD.  And the Veteran also has not 
shown indicative symptomatology meeting the criteria for this 
even higher 100 percent rating.  The Board bases this 
conclusion partly on the fact that several of his GAF scores 
have been in the 43-48 range, so, according to the DSM-IV, 
indicating severe social and industrial impairment.  While 
these GAF scores support the higher initial 70 percent rating 
being granted here, he does not have any GAF scores, such as 
in the lower 31 to 40 range, indicating he is "unable to 
work" on account of his PTSD (rather than "unable to keep a 
job").  "Unable to work" means he is totally unemployable 
in any substantially gainful occupation, whereas "unable to 
keep a job" means, as mentioned, he has admitted difficulty 
maintaining substantially gainful work, not that it is 
entirely precluded.



And since the Veteran's PTSD has never been more than 70-
percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  As the preponderance of 
the evidence is against the assignment of an initial 
disability rating even higher than 70 percent for his 
service-connected PTSD, the "benefit-of-the-doubt" rule is 
not applicable, and the Board must deny an even higher 100 
percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's PTSD has markedly interfered with 
his ability to work, meaning above and beyond that 
contemplated by his currently assigned schedular rating (now, 
with the benefit of this decision, 70 percent versus the 
prior 50 percent).  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, suggesting the Veteran is not adequately 
compensated for his PTSD by the regular rating schedule.  His 
evaluation and treatment has been primarily, if not 
exclusively, on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

A 70 percent initial rating, but no greater, is granted for 
the PTSD, subject to the laws and regulations governing the 
payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


